PER CURIAM.
This cause having- been orally argued and the record on appeal having been read and given full consideration, and the appellants having failed to demonstrate reversible error, the order of the lower court is affirmed. See Harrison v. Consumers Mortgage Company, 154 So.2d 194 (Fla.App.1963); Tomayko v. Thomas, 144 So.2d 335 (Fla.App.1962); Jones v. Hartford Accident and Indemnity Co., 109 So.2d 582 (Fla.App.1959); Johnson v. Studstill, 71 So.2d 251 (Fla.1954); Moore’s Federal Practice 2nd Ed. Vol. 6, Sec. 56.15 [1-0] pp. 2284.
WIGGINTON, C. J., CARROLL, DONALD K., J., and MANN, ROBERT S., Associate Judge, concur.